Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2015

                                      No. 04-15-00217-CV

     FOR THE BEST INTEREST AND PROTECTION OF A.S., a Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0851
                          Honorable Oscar J. Kazen, Judge Presiding

                                         ORDER
       This appeal arises from an order to compel psychoactive medications. The appellate
record was complete on April 14, 2015. Appellant’s brief was due on May 4, 2015. On the due
date, Appellant filed a motion for extension of time to file the brief until May 24, 2015.
     This court must advance the disposition of this appeal. See TEX. HEALTH & SAFETY
CODE ANN. §§ 574.070(e), 574.108 (West 2010); TEX. R. APP. P. 2. Appellant’s motion is
GRANTED IN PART. Appellant must file the brief with this court not later than May 14, 2015.
      Appellee’s brief must be filed within fifteen days after Appellant’s brief is filed.    See
TEX. HEALTH & SAFETY CODE ANN. § 574.070(e); TEX. R. APP. P. 2.
       After the briefs have been filed, this court will advance this appeal on the court’s docket
in accordance with the statutory requirements. See TEX. HEALTH & SAFETY CODE ANN.
§§ 574.070(e), 574.108.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court